    Case 4:19-cv-00110-JMS-DML Document 8 Filed 05/24/19 Page 1 of 1 PageID #: 36


  AU 399(01/1)9) Wai, Cr of the Sen ice      of Summons




                                                UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                            Southern District of Indiana

—         NICHOLAS ENGLAND and RACHEL ENGLAND
                         Pianos/I
                                        v.                                                           )   Civil Action No. 4:19-cv-0O110-JMS-DML
                        MED-i SOLUTIONS, LLC
                              bcietcia

                                                         WAIVER OF THE SERVICE OF SUMMONS

 To:     Nathan C. Votheim
               (sVa;i;c’ of the plain ti/J’.v   IlttOI’tie)’ 01   tI?lIL’/Jt’L’SL’Itled plant/if!)


         I have received your request to waive service ofa summons in this action along with a copy of the complaint,
 two copies of this waiver fonn, and a prepaid means of returning one signed copy of the form to you.

            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence ofa summons or of service.

         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
 60 days from                05/22/2019            ,the date when this request was sent (or 90 days if it was sent outside the
 United Slates). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date;
                                                                                                               Signature of the aimoiiiet or i oii’epre.sentel par/j’
                       MED-i SOLUTIONS, LLC                                                                                    Nicholas Moline
         i’rinied name of;mn’ trailing venice of.vtnonions                                                                        l’i’iitt’sl ,iamc’
                                                                                                                           RevOne Companies
                                                                                                                          517 US Highway 31 N.
                                                                                                                          Greenwood, IN 46142
                                                                                                                                     .1dl,exs

                                                                                                         —      Nb2I!plipmc1tippcom
                                                                                                                                 E—mail (I(l1l,t’SS

                                                                                                                              (!fl §-QQ
                                                                                                                               Telephone nunther


                                                     Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless (lie defendant shows good cause for the failure.

           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the wai’er is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or ofsenice.

           lfyou waivesenice, thenyou must, within the litnespecifiedon thewaiverforn,. seneananswerora motion under Rule l2on Iheplainhff
and file a copy with (lie court. By signing and returning the waiver form, you are allowed more time to respond tItan if a summons had been served,
